United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-3659
                                ___________

Rosemary Roux,                        *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
Southwestern Bell Yellow Pages, Inc., *
SBC,                                  *        [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                          Submitted: December 8, 2005
                             Filed: December 13, 2005
                              ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Rosemary Roux brought claims under the Americans with Disabilities Act
(ADA) against her former employer, Southwestern Bell Yellow Pages (SWBYP).
The district court1 granted summary judgment to SWBYP, and Ms. Roux appeals.
We affirm.




     1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
       Upon careful de novo review of the record, we find that Ms. Roux did not
exhaust her administrative remedies with respect to her failure-to-promote claim, and
that her discrimination, failure-to-accommodate, and harassment claims fail because
she is not a qualified individual under the ADA as she could not regularly attend
work. Because Ms. Roux offered no evidence that SWBYP could have
accommodated her disability, any claim that SWBYP failed to participate in the
required interactive process was likewise meritless. As for Ms. Roux’s retaliation
claim, the district court properly granted summary judgment, because the record does
not show that SWBYP took any adverse employment action against Ms. Roux.
Finally, Ms. Roux lacked standing to raise her claim that SWBYP harassed her
physicians, and her remaining claims were not timely raised to the district court.

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motions on appeal.
                   ______________________________




                                         -2-